Title: To James Madison from William C. C. Claiborne, 5 November 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 5 November 1805, New Orleans. “The members of the House of Representatives of this Territory, to the amount of nineteen assembled on yesterday, at the Hotel de Ville in conformity to my Proclamation of the 26. of July last. I attended them in person, and after administering to each member an oath to support the Constitution of the United States, and an oath of Office, I delivered a short address, of which the inclosed, marked (A) is a copy.
          “It is reported here, and generally believed, that the Marquis of Casa Calvo, who has gone to the Post of Adais, took with him Thirty two thousand dollars. Various are the conjectures as to the real objects of the Marquis’s journey; some have said, that he is to meet, on the Frontiers of the province of Taxus, Three thousand troops, of which he is to take the command; others, that he is engaged in sowing discontents among the people of this Territory; and there are some again who suppose that the conciliating the Indian Tribes to the Spanish interest, in the event of a rupture with the United States, is deemed important, and that to this object the Marquis proposed appropriating the money he carried with him. New Orleans however is fruitful in reports, and it is difficult to say how far those now in circulation may be correct; But if any reliance can be placed in the assurances given me by the Marquis himself, he had no object in view hostile to the United States, that on the contrary, he only proposed a short excursion on a hunting party, and if the weather permitted, to ascend the Sabine as far as Adais—the Latitude and Longitude of which place he proposed taking; but on this subject, my letter to you of the 14th. ultimo, was explicit, and to which I beg leave to refer you.
          “It is certain that great exertions are making to fortify strongly Pensacola and Mobile, at the former place new Barracks are erecting for the reception, as is said, of four thousand Troops whose arrival is daily expected; there is also no doubt but that two hundred troops have been ordered to Baton Rouge, and it is supposed they are now on their march.
          “Doctor Sibley writes me on the 14. ultimo that ‘some troops had arrived at Nacesdoches, ’tis said 220—and ’tis likewise said they are going to fortify, in a short time, within five or six Leagues of Nachitoches. Considering the attachment to them of their militia, and the contrary towards us of our militia, they are stronger than we are, counting numbers.’
          “I have little doubt of the correctness of Doctor Sibley’s information; nor do I hesitate to give it as my opinion, that the Spanish authorities in the vicinity of this Territory, contemplate a speedy rupture with the United States and are making every preparation to commence the War on their part, to advantage. Under these impressions, I deem it a duty to advise some immediate measures for the protection of Louisiana, and particularly of the City of New Orleans; the regular troops here are few in number, nor can I rely with certainty on the Body of the militia. I believe many of the Creoles of the Country would be faithful to the American government; but perhaps a majority of them would remain neutral, and I am inclined to think that most of the Frenchmen, and all the Spaniards, who reside here, in the event of war, would favor the Spanish interest.
          “These are my impressions, and I deem it a duty freely to impart them to you.
          “It remains now for me to advise—that the force now here be used to the best advantage, and that it be augmented as soon as possible. I advise that Fort St John and Plaquimine be repaired and placed in a state of defence, that the Troops at Fort Adams (leaving a small guard for the public property) be removed to Point Coupée, that the troops in this City (leaving only a necessary guard for the public Stores and Barracks) should be posted at Fort St. John, and above and below New Orleans, at suitable positions; not more than six miles distant from this City. Thus situated, a degree of discipline might be introduced, which the best Commander cannot enforce among troops stationed in a City; protection also might be given to Plaquimine, if threatned with attack, the passage of a hostile army by the way of the Lakes or from Baton Rouge, might be opposed, various rallying points would be presented for the patriotic portion of the Militia, and if any unforeseen circumstances should render the presence of the army in New Orleans necessary, it might easily be reacquired.
          “I further advise, that the command of the Troops in this quarter be committed to a Colonel of tried military talents. Of Lieutenant Colonel Freeman’s patriotism or integrity, I have no reason to doubt; but I am inclined to the opinion, that neither his mental or personal Energies are equal to the Command which at this time devolves upon him.”
        